DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Larry Liberchuk (Reg. No. 40,352) on 14 January 2021.

The application has been amended as follows: 

The specification:
Paragraph on page 12, line 26 to page 13, line 5, was amended as follows:
The scintillation device 12 comprises a silicon wafer substrate 18, e.g. a silicon wafer substrate, having grooves 20 and/or trenches 20, which are spaced apart from each other in a direction perpendicular and/or transverse to the primary axis 16. As shown in Figs. 2a and 2b, the grooves 20 are spaced apart from each other in x-direction, wherein 

The Claims:
4. (Currently Amended) The X-ray detector according to claim 1, wherein an angle between [[the]] a first direction of a groove of the plurality of grooves and the primary axis increases with an increasing distance of the groove of the plurality of grooves from a center region to an outer region of the scintillation device.

5. (Currently Amended) The X-ray detector according claim 1, wherein each groove of the plurality of grooves is completely filled with a scintillation material.

Allowable Subject Matter
Claims 1-11 and 13-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
et al. (U. S. Patent No. 10,393,888 B2) disclosed an X-ray detector that comprises:
a scintillation device comprising a plurality of grooves spaced apart from each other, 
wherein each groove of the plurality of grooves extends to a depth along a first direction from a first side of the scintillation device, each groove of the plurality of grooves being at least partially filled with a scintillation material; and 
a photodetector (an X-ray image detector) comprising a plurality of photosensitive pixels optically coupled to the scintillation device;
wherein a primary axis is substantially parallel to a surface normal vector of the scintillation device;
wherein first directions of at least a part of the plurality of grooves are different from the primary axis, such that at least a part of the plurality of grooves is tilted with respect to the primary axis; and 
wherein an angle between a first direction of a groove arranged in a center region of the scintillation device and the primary axis is smaller than an angle between a first direction of a groove arranged in an outer region of the scintillation device and the primary axis.
Furthermore, Yun et al. (U. S. Patent No. 9,719,947 B2) disclosed an X-ray grating that comprises:
a wafer substrate (3000) having a plurality of grooves (3010) spaced apart from each other, 

However, the prior art failed to disclose or fairly suggested an X-ray detector that comprises:
a scintillation device comprising a wafer substrate having a plurality of grooves spaced apart from each other.

With respect to claims 13 and 14, Shindou et al. (U. S. Patent No. 10,393,888 B2) disclosed phase contrast imaging system that comprises:
an X-ray source (a radiation source) for emitting a beam of X-rays centered around an optical axis; 
an X-ray detector comprising: 
a scintillation device comprising a plurality of grooves spaced apart from each other, 
wherein each groove of the plurality of grooves extends to a depth along a first direction from a first side of the scintillation device, each groove of the plurality of grooves being at least partially filled with a scintillation material; and 
a photodetector (an X-ray image detector) comprising a plurality of photosensitive pixels optically coupled to the scintillation device, 
wherein a primary axis of the X-ray detector is substantially parallel to a surface normal vector of the scintillation device, 

wherein an angle between the first direction of a groove of the plurality of grooves arranged in a center region of the scintillation device and the primary axis is smaller than an angle between the first direction of a groove of the plurality of grooves arranged in an outer region of the scintillation device and the primary axis; and 
Appl. No. 15/776,085 Page 11 of 14at least one grating (G0, G1, and G2) arranged between the X-ray source and the X-ray detector, wherein the primary axis of the X-ray detector is substantially parallel to the optical axis
Furthermore, Yun et al. (U. S. Patent No. 9,719,947 B2) disclosed an X-ray grating that comprises:
a wafer substrate (3000) having a plurality of grooves (3010) spaced apart from each other, 
wherein each groove of the plurality of grooves extends to a depth along a first direction from a first side into the wafer substrate (column 37, line 6 - column 38, line 27).
However, the prior art failed to disclose or fairly suggested a phase-contrast imaging system that comprises:
an X-ray detector comprising: 
a scintillation device comprising a wafer substrate having a plurality of grooves spaced apart from each other.

With respect to claim 15, the prior art failed to disclose or fairly suggested a method as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Amendment
Applicant’s amendments filed 20 October 2020 with respect to the drawings have been fully considered.  The objections of the drawings have been withdrawn.
Applicant’s amendments filed 20 October 2020 with respect to claims 1-11 have been fully considered.  The objections of claims 1-11 have been withdrawn.
Applicant’s amendments filed 20 October 2020 with respect to claim 2 have been fully considered.  The objections of claim 2 have been withdrawn.
Applicant’s amendments filed 20 October 2020 with respect to claim 3 have been fully considered.  The objections of claim 3 have been withdrawn.
Applicant’s amendments filed 20 October 2020 with respect to claim 4 have been fully considered.  The objections of claim 4 have been withdrawn.
Applicant’s amendments filed 20 October 2020 with respect to claim 6 have been fully considered.  The objections of claim 6 have been withdrawn.
Applicant’s amendments filed 20 October 2020 with respect to claim 7 have been fully considered.  The objections of claim 7 have been withdrawn.
Applicant’s amendments filed 20 October 2020 with respect to claim 8 have been fully considered.  The objections of claim 8 have been withdrawn.
Applicant’s amendments filed 20 October 2020 with respect to claim 9 have been fully considered.  The objections of claim 9 have been withdrawn.
Applicant’s amendments filed 20 October 2020 with respect to claim 10 have been fully considered.  The objections of claim 10 have been withdrawn.
Applicant’s amendments filed 20 October 2020 with respect to claim 11 have been fully considered.  The objections of claim 11 have been withdrawn.
Applicant’s amendments filed 20 October 2020 with respect to claims 13 and 14 have been fully considered.  The objections of claims 13 and 14 have been withdrawn.
Applicant’s amendments filed 20 October 2020 with respect to claim 14 have been fully considered.  The objections of claim 14 have been withdrawn.
Applicant’s amendments filed 20 October 2020 with respect to claim 15 have been fully considered.  The objections of claim 15 have been withdrawn.
Applicant’s amendments filed 20 October 2020 with respect to claims 1-11, 13, and 14 have been fully considered.  The rejection of claims 1-11, 13, and 14 under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, has been withdrawn.

Response to Arguments
Applicant’s arguments, filed 20 October 2020 with respect to claim 10 have been fully considered and are persuasive.  The rejection of claim 10 under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, has been withdrawn.
Applicant’s arguments, filed 20 October 2020 with respect to claim 10 have been fully considered and are persuasive.  The rejection of claim 10 under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, has been withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Arimoto et al. (U. S. Patent No. 10,775,518 B2) disclosed a method for measuring a layered scintillator panel.
Arimoto et al. (U. S. Patent No. 10,761,220 B2) disclosed a laminated scintillator panel.
Sahlholm et al. (U. S. Patent No. 10,401,508 B2) disclosed a scintillator, a scintillator assembly, an X-ray detector, an X-ray imaging system, and a method for manufacturing a scintillator.
Shindou et al. (U. S. Patent No. 10,393,888 B2) disclosed a laminated scintillator panel.
Yokoyama (U. S. Patent No. 10,256,001 B2) disclosed an X-ray metal grating structure.
Kurebayashi (U. S. Patent No. 10,061,035 B2) disclosed a radiation detector and a method for producing a radiation detector.
Nitta et al. (U. S. Patent No. 9,899,113 B2) disclosed a production method of a dual-array scintillator.
Ho et al. (U. S. Patent No. 9,372,269 B2) disclosed a scintillator panel, a radiation image sensor, and a method of making a radiation image sensor.
Kingsley et al. (U. S. Patent No. 5,187,369 A) disclosed a high-sensitivity and high-resolution solid-state X-ray imaging device comprising a barrier layer.
Fujii et al. (U. S. Patent No. 4,982,096 A) disclosed a multi-element radiation detector.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491.  The examiner can normally be reached on Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884


/Allen C. Ho/Primary Examiner, Art Unit 2884